Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Hughley on 11 January 2022. 
The application has been amended as follows: 

Claims: 
1. (Currently Amended) A method for controlling an injection molding machine having a mold forming a mold cavity, the injection molding machine being controlled according to an injection cycle, the method comprising: 
extruding a molten polymer into the mold cavity according to an extrusion profile; 
measuring, using a first sensor, at least one variable during the extrusion profile; 
adjusting at least one extrusion operational parameter of the injection molding machine based on the at least one measured variable measured from the first sensor; 
terminating the extrusion profile upon the molten polymer exceeding a first threshold; 
injecting the molten polymer into the mold cavity according to an injection profile using a screw that moves from a first position to a second position; and 
upon completion of the injection profile, commencing a wherein the injection profile commences after termination of the extrusion profile.

2. (Original) The method of claim 1, further comprising: measuring, using a second sensor, at least one additional variable during the recovery profile; and adjusting at least one injection operational parameter of the injection molding machine based on the at least one additional measured variable measured from the second sensor during the recovery profile.

3. (Original) The method of claim 1, wherein during the extrusion profile, the screw is maintained at the first position.

4. (Original) The method of claim 1, wherein the at least one extrusion operational parameter comprises at least one of a back pressure set point, a screw rotational speed value, or a measured plastic flow front position.

5. (Original) The method of claim 1, wherein the at least one variable comprises a pressure value of molten polymer being urged towards a nozzle of the screw.

6. (Currently Amended) The method of claim 1, wherein the first sensor is located at a leading end of the screw near a nozzle of the screw.

7. (Original) The method of claim 1, wherein the first sensor is located at a position ahead of a check ring of the screw.

8. (Original) The method of claim 1, wherein the at least one variable comprises a nozzle pressure, and wherein the at least one extrusion operational parameter is in the form of an adjustable back pressure having a plurality of discrete set points, the back pressure being adjusted according to the sensed nozzle pressure.

9. (Original) The method of claim 1, wherein the at least one variable comprises a nozzle pressure, and wherein the at least one extrusion operational parameter comprises a continuously variable back pressure, the variable back pressure being adjusted according to the sensed nozzle pressure.

10. (Original) The method of claim 1, wherein the first threshold comprises a melt flow front position.

11. (Original) The method of claim 10, wherein the position of the melt flow front is determined by at least one of a sensor or an algorithm.

	Claims 12-28 (Cancelled). 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of the independent claim including extruding a molten polymer into 
The Examiner maintains that Nobuta teaches an extrusion profile followed by an injection profile (see Fig. 6 for example), but Nobuta fails to teach an extrusion profile comprising extruding a molten polymer “into the mold cavity” (see amended claim 1). 

Shiffers (US 20180169921 A1) teaches an injection molding process comprising extruding into the mold cavity with a rotating screw while injecting into the mold cavity with an advancing screw (see Fig. 4). However, Shiffers teaches that these two processes occur at the same time (see Fig. 4 showing the time period between 2 and 3.5 seconds), not one followed by another. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742